Citation Nr: 0902471	
Decision Date: 01/23/09    Archive Date: 01/29/09

DOCKET NO.  07-40 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


ISSUE

Entitlement to service connection for a low back condition.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. dR. Dale, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1966 to 
February 1969, and from August 1971 to August 1988.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina. 


FINDING OF FACT

The record contains evidence of a current low back condition, 
but there is no record of any chronic low back condition 
until years after separation or of arthritis to any degree 
within the year after separation, and no competent medical 
evidence which suggests that a current low back condition was 
incurred during active military service.


CONCLUSION OF LAW

A current back disability, diagnosed as degenerative changes 
of lumbar spine, was not incurred during active military 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 
3.307(a), 3.309(a) (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks service connection for a low back 
condition, which he attributes to training as a paratrooper 
while in service.  The veteran stated that while he did not 
incur any injuries to jumping, it was tough on the legs and 
back.

A rating decision dated in October 1988 denied a claim for a 
low back condition stating that the veteran's separation 
examination was negative for a back condition.  In general, 
once a claim has been disallowed, new and material evidence 
is required to reopen the claim pursuant to 38 C.F.R. 
§ 3.156.  However, in this case, the original rating decision 
and the records considered by the RO in its denial are not of 
record as VA is now working with a rebuilt file.  As the 
original documents are not of record, the Board will not 
require the veteran to submit new and material evidence to 
reopen the claim.  The documents are not of record through no 
fault of the veteran and therefore the claim will be 
considered on the merits.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease. 
When a chronic disease identity is established in service, 
then a showing of continuity after discharge is not required.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).  Some chronic diseases, such as arthritis, may be 
presumed to have been incurred in service, if they become 
manifest to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. 
§§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  
Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease in service.  See Pond v. West, 12 Vet. 
App. 341 (1999); Hickson v. West, 12 Vet. App. 247, 253 
(1999).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

As stated previously, VA is now working with a rebuilt file.  
However, the Board notes VA's heightened duty to assist the 
veteran with the development of his claim where STRs are 
unavailable.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-
18 (2005), aff'd 455 F.3d 1346 (Fed. Cir. 2006); cert. denied 
127 S. Ct. 2265, 167 L. Ed. 2d 1093 (2007).  The 1988 rating 
decision indicates that the veteran was seen in May 1967 
complaining of low back pain following a car accident the 
previous day.  Heat treatment was recommended.  No other 
treatment was shown for the back and the separation 
examination was negative.  

In connection with this claim, the veteran submitted copies 
of STRs in his possession.  A January 1969 separation report 
of medical history noted that the veteran complained of 
having back trouble.  The physician's assessment was "occ. 
back pain-LS strain,"  A December 1973 STR showed the 
veteran complaining of mid-back pain after he fell down the 
stairs.  Physical examination revealed tender lower ribs.  No 
diagnosis pertaining to the lumbar spine was provided.  

Post-service medical records dating from February 2001 to 
March 2006 show the veteran complaining of and receiving 
treatment for the lumbar spine.  A view of the lumbosacral 
spine taken in April 1997 indicated "degenerative changes 
are seen between the levels of L2 and L5 manifested primarily 
by disk space narrowing and osteophyte formation."  Surgical 
clips were also seen in the left paravertebral region.  

An MRI taken in February 2001 yielded the following:

The vertebral body heights are well 
preserved and aligned.  Disc desiccation 
from L3-L4, L4-L5 and L5-S1 as well as at 
T10-T11.  Broad based disk bulging is 
noted at L3-L4 and L5-S1.  No evidence of 
disk herniation/herniated nucleus 
pulposus.  Facet hypertrophy noted at 
multiple levels from L3 to S1.  Mild 
central canal stenosis at L3-L4 and L5-S1 
is present due to broad-based disk 
bulging and facet hypertrophy.  The 
neural foramina are minimally 
narrowed/encroached at L5-S1 bilaterally.

The impression was "mild central canal stenosis at L3-L4 and 
L5-S1 due to broad based disk bulging and facet hypertrophy 
with no significant neural foraminal 
narrowing/encroachment."

The veteran was accorded a compensation and pension (C&P) 
spine examination in September 2007.  The examiner reports 
that the claims file was reviewed pursuant to this 
examination.  The veteran reported he was in a motor vehicle 
accident which caused lower back pain.  He had a flare up in 
1972 with stiffness and intermittent locking up increasing to 
severe levels from the 1980s.  He did not recall receiving 
treatment for or having a diagnosis for his lumbar spine 
within one year of discharge nor having a diagnosis during 
his military career.  Physical examination revealed the 
lumbar back positive for spasm and tenderness.  The examiner 
noted that an MRI taken in May 2007 was positive for 
degenerative disc disease with stenosis.  Diagnosis was 
degenerative disc disease of the lumbar spine with 
radiculopathy.  The examiner opined that "the current 
degenerative disc disease of the lumbar spine with 
radiculopathy is less likely than not attributed to the claim 
of service connection for degenerative disc disease of the 
lumbar spine or the result of an inservice injury or 
disease."  He rationalized that there were no lumbar spine 
findings at the time of separation and no chronic condition 
established while in the military nor was there evidence of a 
presumptive disease within the one-year presumptive period.  

A May 2008 addendum found the same examiner reporting that 
his opinion has changed since the September 2007 C&P opinion.  
He noted that there was a December 1973 lumbar spine X-ray of 
record that was negative.  He stated, "[G]iven the fact that 
it is reported that [the veteran's] medical records have been 
lost and after review of the claims file again, my opinion 
has changed that an opinion cannot be given without resorting 
to mere speculation."

A statement that, for all intents and purposes, is 
inconclusive as to the origin of a disorder cannot be 
employed as suggestive of a linkage between the disorder and 
the veteran's military service.  Opinions like this, which 
can only make this necessary connection between the current 
disorder and the veteran's military service by resorting to 
mere speculation, amount to "nonevidence," neither for nor 
against the claim, because service connection may not be 
based on speculation or remote possibility.  See generally 
Bloom v. West, 12 Vet. App. 185 (1999) (a medical opinion 
based on speculation, without supporting clinical data or 
other rationale, does not provide the required degree of 
medical certainty).  See also 38 C.F.R. § 3.102 (when 
considering application of the benefit-of-the-doubt doctrine, 
reasonable doubt is one within the range of probability, as 
distinguished from pure speculation or remote possibility).  

While the record contains one complaint of a low back 
condition in 1967, the condition was treated with heat and 
the separation examination was negative.  Moreover, there is 
no record of any complaints of or treatment for a low back 
condition within the year after service.  In fact, there is 
no competent medical evidence of low back condition until 
many years following the veteran's separation from service.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (holding 
that a significant lapse in time between service and post-
service medical treatment may be considered as part of the 
analysis of a service connection claim.).  Moreover, the 
record contains no competent medical evidence which 
attributes his current low back condition to service or to 
the complaints of low back symptoms he reports he has had 
since the 1980s.  In this regard the Board notes that while 
the veteran is certainly competent to report as to his in-
service experiences (see Barr v. Nicholson, 21 Vet. App. 303 
(2007)), and symptoms, competent medical evidence is required 
for medical diagnoses, statements, or opinions.  See 
38 C.F.R. § 3.159(a)(1); see also Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  In any event, the Board finds the 
absence of complaints of a low back condition for many years 
after service to be highly probative evidence against the 
veteran's claim.  Consequently, the weight of the probative 
evidence is clearly against the veteran's claim for service 
connection for a low back condition.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). (When all the evidence is 
assembled, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against a claim, in which 
case, the claim is denied.).  Accordingly, as the weight of 
the probative evidence is against the veteran's claims 
service connection for a low back condition must be denied.  
38 C.F.R. §§ 3.102, 3.303, 3.304.

The Board has considered the doctrine of reasonable doubt, 
but for the reasons just expounded, finds it to be 
inapplicable, as the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
38 C.F.R. § 3.102.  

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his 
representative of any information and medical or lay evidence 
that is necessary to substantiate the claim. 38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended 
by 73 Fed. Reg. 23,353-56 (Apr. 30, 2008).  Notice which 
informs the veteran of how VA determines disability ratings 
and effective dates should also be provided.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice should be provided to the claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004).  Any error in VCAA notification should be presumed 
prejudicial, and VA has the burden of rebutting this 
presumption.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  

A letter from the RO dated in January 2007 apprised the 
veteran of the information and evidence necessary to 
establish his claims for service connection.  He was advised 
of the evidence that VA would seek to provide and of the 
information and evidence that he was expected to provide.  
See 38 C.F.R. § 3.159(b)(1).  He was also informed him of how 
VA establishes disability ratings and effective dates.  
Dingess/Hartman, 19 Vet. App. 473.  As stated earlier, the 
records considered by the RO in its previous denial are not 
of record as VA is now working with a rebuilt file.  As the 
original documents are not of record, the Board will not 
require the veteran to submit new and material evidence to 
reopen the claim.  The Board thus finds that the veteran has 
been provided adequate notice in accordance with 38 U.S.C.A 
§§ 5103, 5103A with regard to his claim for service 
connection.

Regarding the duty to assist, STRs and VA treatment records 
have been obtained and associated with the claims file.  In 
addition, the veteran has been accorded a C&P examination.  
The Board is satisfied that VA has sufficiently discharged 
its duty in this matter, including its heightened duty to 
assist the veteran with the development of his claim when 
STRs are unavailable.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002). 


ORDER

Service connection for a low back condition is denied.




____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


